DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11-14, 17-34, 47-65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims recites the limitation "…the first die or a second die…" or “…the first metal contact section or the second metal contact section…”  It is not clear which die or which metal contact section are claimed for the final product or intermediate product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 11-14, 17-20, 24-33, and 57-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0331941 to Coolbaugh et al.
 	Fig. 15E of Coolbaugh is reproduced for a reference.
    PNG
    media_image1.png
    454
    741
    media_image1.png
    Greyscale
 Coolbaugh shows the following.
 	Claim 1. (Original) An integrated circuit interposer, comprising: a semiconductor substrate layer (substrate 5: ¶0083); a first metal contact layer, at a first surface of the integrated circuit interposer, including a plurality metal contact sections, the metal contact sections including a first metal contact section that includes a plurality of metal contacts arranged for electrically coupling to a first semiconductor die in a controlled collapsed chip connection, and a second metal contact section that includes a plurality of metal contacts arranged for electrically coupling to a second semiconductor die in a controlled collapsed chip connection (see rejection in claim 11, 17, and 57 below for detail);
a first patterned layer, at a first distance from the semiconductor substrate layer, including a plurality of individually photomask (method of making) patterned metal path sections (see metal path section including 1412s); and a second patterned layer, at a second distance from the semiconductor substrate layer different from the first distance, including a plurality of individually photomask (method of making) patterned waveguide sections (11s, 111s, 1111s), the second patterned layer including a first waveguide that crosses at least one boundary between individually photomask patterned waveguide sections,
a first modulator coupled to the first waveguide at a first location along the first waveguide for modulating an optical wave in the first waveguide based on an electrical signal received at a first metal contact in the first metal contact section, and a second modulator coupled to the first waveguide at a second location along the first waveguide for modulating the optical wave in the first waveguide based on an electrical signal received at a second metal contact in the first metal contact section or the second metal contact section. 
 	Re claims 1-7, see rejection in claims 11-14, 17, 17-20, 24-33, and 57-63 below for detail.
 	

    PNG
    media_image2.png
    454
    741
    media_image2.png
    Greyscale

 	
 	Claim 3. (Currently Amended) The integrated circuit interposer of claim 1, wherein the metal path sections include a first metal path section 1564 that overlaps with at least a portion of the first metal contact section 1402 and at least a portion of the second metal contact section 1402 (another one), and provides at least one metal path (see 1502s) between at least one metal contact of the first metal contact section and at least one metal contact of the second metal contact section.  See circled portion above.
 	Claim 4. (Original) The integrated circuit interposer of claim 3, wherein the metal path sections 1564 include a second metal path section that overlaps with at least a portion of the first metal contact section and does not overlap with any portion of the second metal contact section, and provides at least one metal path (see left portion of 1502) connected to at least one metal contact of the first metal contact section.  See circled portion above.
 	Claim 5. (Currently Amended) The integrated circuit interposer of claim 1, further comprising a second metal contact layer, at a second surface of the integrated circuit interposer, including a plurality metal contact sections 332s.  
 	Re claim 7, Coolbaugh shows that amplitude modulators (see ¶0043, 0078) can be utilized.
 	Claim 11. (Original) A system comprising:
an integrated circuit interposer 100 (fig. 15E) comprising:
a first substrate 10 comprising a plurality of sets of metal contacts on a surface of the first substrate, the plurality of sets of metal contacts comprising a first set of metal contacts and a second set of metal contacts; and
one or more patterned waveguide layers that form one or more optical waveguides (see rejection in claim 17 below for detail);
a plurality of semiconductor dies 50 (see ¶0096 for CMOS chip) electrically coupled to the plurality of sets of metal contacts on the first substrate, each semiconductor die comprising a semiconductor substrate and circuitry formed on the semiconductor substrate (see rejection in claim 57 below for detail);
wherein the plurality of semiconductor dies comprise a first semiconductor die and a second semiconductor die, the first semiconductor die comprises first circuitry, the second semiconductor die comprises second circuitry, the first semiconductor die is electrically coupled to the first set of metal contacts, the second semiconductor die is electrically coupled to the second set of metal contacts; wherein the first circuitry is configured to communicate optically with the second circuitry through the one or more optical waveguides (11s, 111s, 1111s).
 	Re claims 12-13, Coolbaugh shows a photodetector 117 (see ¶0085-0086), but does not show a plurality of photodetectors associated with the plurality of semiconductor dies.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Coolbaugh’s device to include the plurality of semiconductor dies as needed for the purpose of conversion of optical signal as needed.  It is clear this would improve the device.
 	Re claim 14, see ¶0096.
 	Claim 17. (Original) An apparatus comprising:
an interconnection module comprising:
a first substrate 10;
a first metal contact layer 1412 (fig. 15E) formed on the first substrate, in which the first metal contact layer comprises a first metal contact configured to be electrically coupled to a first die comprising circuitry (see rejection in claim 57 below for detail);
a patterned waveguide layer (11s and 1111s, see fig. 10 and fig. 14A) that comprises a plurality of individually photomask (method of making) patterned waveguide sections disposed on the substrate, in which the patterned waveguide layer comprises a first waveguide 11 that crosses at least one boundary between individually photomask patterned waveguide sections;
a first modulator coupled to the first waveguide at a first location along the first waveguide and configured to modulate an optical signal traveling in the first waveguide based on a first electrical signal received at the first metal contact from the first die; and a second modulator coupled to the first waveguide at a second location along the first waveguide and configured to modulate the optical signal in the first waveguide based on a second electrical signal received at a second metal contact that is electrically coupled to the first die or a second die comprising circuitry (see rejection in claim 57 below for detail);
wherein the first waveguide enables the optical signal to travel from a source location to a target location across the at least one boundary between individually photomask patterned waveguide sections and be modulated by the first and second modulators as the optical signal travels from the source location to the target location. 
 	Re claims 17-20, 24, and 30, the claimed method of forming the device is not germane to the issue of patentability of the device itself.  Therefore the limitation has not given any patentable weight.
 	Re claims 18-20, 25-28, 31, 32 see rejection of claims 57-63 below.
 	Re claim 29, see ¶0028.
 	Re claim 33, see ¶0083: silicon substrate 5.
 	Claim 57. (Original) An apparatus comprising:
an interposer 100 configured to perform a distributed pulse-amplitude modulation (¶0078)on an optical signal in a first optical waveguide 11 (fig. 15E) based on a first electrical signal and a second electrical signal, in which the first electrical signal is received from a first die (see opening 161 and a prefabricated die chip 50: see ¶0121) electrically coupled to the interposer, and the second electrical signal (see opening 164 and a prefabricated die chip 50: see ¶0121) is received from the first die or a second die electrically coupled to the interposer.	Coolbaugh  discloses every aspect of claimed invention except for the first and second die.  Coolbaugh however shows a general teaching of utilizing a prefabricated die chip 50 for the purpose of providing an external structure.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Coolbaugh’s device to include the first and second die for the purpose of providing external structure as needed.  It is clear this would improve the device.
 	Claim 58. (Original) The apparatus of claim 57 in which the interposer comprises an interposer substrate 10, the first die (see a prefabricated die chip 50)  comprises a first substrate different from the interposer substrate. 
 	Claim 59. (Original) The apparatus of claim 58 in which the second die comprises a second substrate different from the interposer substrate.  A different prefabricated die chip can be utilized in the opening 164.
 	Claim 60. (Currently Amended) The apparatus of claim 58 [[or 59]] in which the first die is electrically coupled to the interposer using a controlled collapsed chip connection.  See UBM 165 utilized.
 	Claim 61. (Original) The apparatus of claim 60 in which the second die is electrically coupled to the interposer using a controlled collapsed chip connection. See UBM 165 utilized.
 	Claim 62. (Currently Amended) The apparatus of claim 57  in which the interposer comprises: an interposer substrate 10; and a first metal contact layer formed on the interposer substrate, in which the first metal contact layer comprises a first metal contact 1412, a second metal contact (middle positioned 1412), and a third metal contact (far right positioned 1412), the first metal contact is configured to be electrically coupled to the first die, the second metal contact is configured to be electrically coupled to the first die or the second die.
 	Claim 63. (Original) The apparatus of claim 62 in which the interposer comprises the first optical waveguide 11, a first modulator, and a second modulator, the first modulator is configured to modulate the optical signal in the first optical waveguide based on the first electrical signal received at the first metal contact, and the second modulator is configured to modulate the optical signal in the first optical waveguide based on the second electrical signal received at the second metal contact.  See ¶0125 and 0130: a second electrical signal received at the second metal contact 1402, while a first electrical signal received at the first metal contact 15.
 Claims 6 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0331941 to Coolbaugh et al in view of USPUB 2019/0391327 to Watanuki et al.
 	Coolbaugh discloses every aspect of claimed invention except for the decoupling capacitor.  Watanuki shows a general teaching of utilizing the decoupling capacitor (see ¶0078) for the purpose of providing a noise reducing filter.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Coolbaugh’s device to include the decopling filter as shown in Watanuki for the purpose of providing a noise reducing filter as needed.  It is clear this would improve the device.


Allowable Subject Matter
Claims 21-23, 47-56, 64, and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an apparatus comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883